     Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 1 of 16 PageID #:2865




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-05306
v.
                                                     Judge Franklin U. Valderrama
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

        Defendants.


                               PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants based

on Plaintiffs unrebutted assertions that the Defendants directly target their business activities

toward consumers in the United States, including Illinois. Specifically, Defendants are reaching

out to do business with Illinois residents by operating one or more commercial, interactive Internet

Stores through which Illinois residents can purchase products bearing infringing and/or counterfeit

versions of Plaintiff’s EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this



                                                 1
     Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 2 of 16 PageID #:2866




litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.    Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        enjoined and restrained from:

         a. using Plaintiff’s EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection


                                                     2
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 3 of 16 PageID #:2867




        with the distribution, marketing, advertising, offering for sale, or sale of any

        product that is not a genuine EMOJI Product or is not authorized by Plaintiff

        to be sold in connection with Plaintiff’s EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Product or other product produced by Plaintiff, that is not

        Plaintiff’s or is not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants’

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff’s EMOJI Trademarks and damaging Plaintiff’s

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff’s EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or


                                              3
     Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 4 of 16 PageID #:2868




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff’s EMOJI Trademarks or any confusingly similar

             reproductions, counterfeit copies or colorable imitations thereof that is not a

             genuine EMOJI Products or not authorized by Plaintiff to be sold in connection

             with Plaintiff’s EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all Aliexpress or Alipay accounts, and

        (d) the steps taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall disable the Defendant

        Domain Names and make them inactive and untransferable until further ordered by this

        Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. And

        any related Alibaba entities (collectively, “Alibaba”), Aliexpress, Alipay, social media


                                                  4
     Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 5 of 16 PageID #:2869




        platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google,

        Bing and Yahoo, web hosts for the Defendant Domain Names, and domain name registrars

        shall within five (5) business days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants’ websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer, Aliexpress, Alipay,

        advertisers, Facebook, Internet Service Providers ("ISP"), web hosts, back-end service

        providers, web designers, sponsored search engine or ad-word providers, banks, merchant

        account providers, including, Aliexpress, Alipay, third party processors and other payment

        processing service providers, shippers, and domain name registrars (collectively, the

        "Third Party Providers") shall, within five (5) business days after receipt of such notice,


                                                  5
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 6 of 16 PageID #:2870




   provide to Plaintiff expedited discovery, including copies of all documents and records in

   such person’s or entity’s possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. the nature of Defendants’ operations and all associated sales and financial

          information, including,     without    limitation,   identifying   information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants’ financial accounts, as well as providing a full

          accounting of Defendants’ sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants’ websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,

          Aliexpress, Alipay, or other merchant account providers, payment

          providers, third party processors, and credit card associations (e.g.,

          MasterCard and VISA).




                                             6
     Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 7 of 16 PageID #:2871




6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants’ assets until further ordered by this Court.

7.      Aliexpress and Alipay shall, within three (3) business days of receipt of this Order, for any

        Defendant or any of Defendants’ Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants’ Online

               Marketplace Accounts or Defendants’ websites, including, but not limited to, any

               Aliexpress and Alipay accounts connected to the information listed in Schedule A

               hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based

               from transferring or disposing of any money or other of Defendants’ assets until

               further ordered by this Court.

8.      Plaintiff shall provide notice of these proceedings to Defendants, including notice of any

        future hearings and service of process pursuant to Fed. R. Civ. P. 4(f)(3), by electronically

        publishing a link to the Complaint, this Order and other relevant documents on a website

        to which the Defendant Domain Names are transferred to Plaintiff’s control will redirect,

        or by sending an e-mail to the e-mail addresses identified in Schedule A hereto; and any e-

        mail addresses provided for Defendants by third parties accompanied by a link to the

        website where the above-identified documents are located. The Clerk of Court is directed

        to issue a single original summons in the name of “3cCreative Products Store and all other

        Defendants identified in Schedule A to the Complaint” that shall apply to all Defendants.

        The combination of providing notice via electronic publication or e-mail, along with any

        notice that Defendants receive from domain name registrars and payment processors, shall


                                                  7
      Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 8 of 16 PageID #:2872




         constitute notice reasonably calculated under all circumstances to apprise Defendants of

         the pendency of the action and afford them the opportunity to present their objections.

9.       Plaintiff’s Schedule A to the Complaint and the TRO is unsealed.

10.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.

11.      Plaintiff shall post a bond in the amount of Ten Thousand Dollars ($10,000) with the Court

         within one week of entry of this order.




Dated: October 29, 2020


                                        _____________________________________
                                        FRANKLIN U. VALDERRAMA
                                        United States District Court Judge




                                                   8
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 9 of 16 PageID #:2873




                                SCHEDULE A

            No.   Defendant Name / Alias
             1    3cCreative Products Store
             2    Diverse Stationery Store
             3    Hey Relax Study Stationery Store
             4    Car shop A Store
             5    Car X4 Store
             6    3C House Store
             7    Ankun Ran's store
             8    BeautyBigBang No.2 Officially Authorized Store
             9    Burson Princess stationery - erasable pen Store
            10    BUYINGMORE Ali Store
            11    Coffee beans Store
            12    Colorful Painting Store
            13    DAWASARU Store
            14    earlfamily A3 Store
            15    EASYSHOP8 Store
            16    Exclusive Your Toy
            17    Fashion-Home
            18    Gamilike Store
            19    GBZT Digital Store
            20    Good OK Store
            21    Happy time stock
            22    HappyBB Store
            23    Harphia BeLoved Store
            24    HE DAO Official Store
            25    HMZC 3C Store
            26    noxllao Official Store
            27    Travel Stickers Store
            28    YuanYangSticker Store
            29    aook Store
            30    Babyloveu Store
            31    babytoyenjoys Store
            32    Brave child Store
            33    Cookie J Store
            34    EnjoyYourLife Store
            35    Fun Life Global Store
            36    gerrng Store
            37    Happiness Kids Worth Store
            38    hediyesepeti Store


                                       9
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 10 of 16 PageID #:2874




             39   Littleblackhorse
             40   masterlighting Store
             41   Shop2881177-ilbw Store
             42   Thumbs
             43   Vilead MyHome Store
             44   Yaya Home520 Store
             45   YIYAO BABY Store
             46   363 Bag Store
             47   365 Good Tools Store
             48   365 Purchase Store
             49   Aosbos Official Store
             50   Charlene Store
             51   CHELLA Official Store
             52   CNY Trade Co.,Ltd
             53   ConciseStyle Store
             54   Dibiaozuiqiang Bag Store
             55   DIYSome Store
             56   Fairytale Design Store
             57   Good Tools&lights Store
             58   Goodlong Store
             59   Happiness House Store
             60   Tanglian Store
             61   Voguestar Store
             62   XLElephant Tools Lamps Store
             63   Alice2 Store
             64   AliceHe Store
             65   Birthday Funny Store
             66   Brilliant Party Life Store
             67   CBEC Party Store
             68   Exquisite life 365 Store
             69   FENGRISE Microstar Store
             70   Fun Fun Fun Party Store
             71   Huiran Hahaa Store
             72   Kmxun Store
             73   Shop1904396 Store
             74   3C-Mall Store
             75   A Backpack Store
             76   cheng xin Anime Store
             77   Fancyart Store
             78   hevenwie Official Store
             79   MiPing Stationery Store


                                      10
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 11 of 16 PageID #:2875




             80   Shop4059038 Store
             81   stationery YOU QI
             82   xiao yu stationery Store
             83   YUANMAN Store
             84   champkey Store
             85   Changjiang Store
             86   D&M Childhood Store
             87   Dor's Toy Store
             88   J&Cgolf Store
             89   LITTLE BABY SMILING Store Store
             90   Shop5430096 Store
             91   Tale&technical Factory Store
             92   wosofe golfgoods Store
             93   999999999 Store
             94   Iretmis Store
             95   JOINMEB Store
             96   ShenZhen Caixi Co.,Ltd Store
             97   Shop3568003 Store
             98   Shop5073381 Store
             99   Shop5872554 Store
            100   ArmaganO Store
            101   big nose HIPHOP Store
            102   Hongsheng jewelry factory
            103   Kutaydan Store
            104   Melek Store
            105   Shop5880635 Store
            106   AB05 Store
            107   AlpCollection Store
            108   Dance with Beauties Store
            109   First Day Children's Store
            110   Shop5655032 Store
            111   Miya House
            112   MIYAHOUSE Official Store
            113   Miyahouse-backpack Store
            114   Shop339087 Store
            115   Shop730950 Store
            116   Alice's Generation Store
            117   Autohistory Store
            118   BeiDi Store
            119   Bellsimo Store
            120   Chandler Official Store


                                      11
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 12 of 16 PageID #:2876




            121   China Rui International Trade Co., Ltd
            122   China*toy Store
            123   CP ARAGAO Erotic Store
            124   Cyrus Dropshipping Store
            125   dealsocean store
            126   Decor Essentials
            127   Dongcai Official Store
            128   DoYu Store
            129   DRIP Hiphop Store
            130   DSPLAY Official Store
            131   DSplay Store
            132   Fantasy-Life Store
            133   Feellife Store
            134   Funny Childhood Store
            135   Good Lucky-Home Store
            136   gooese Store
            137   Hi-Lumix Factory Store
            138   Humble Store
            139   Jetting Toy Store
            140   JsaonTao Store
            141   Life Museum Store
            142   LucyCraft Store
            143   lychee life Crafts Lover Store
            144   PartiniSec Store
            145   Shop1760184 Store
            146   Shop2823096 Store
            147   Shop5051444 Store
            148   Shop5614046 Store
            149   Shop5777543 Store
            150   Shop5778184 Store
            151   Shop5780901 Store
            152   Shop5790868 Store
            153   Shop5794169 Store
            154   SongRockey Store
            155   SP&CITY Official Store
            156   Sunny Craft
            157   The truth fashion
            158   YOUKIN Factory Store




                                        12
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 13 of 16 PageID #:2877




No                               Defendants Online Marketplace
 1   https://www.aliexpress.com/store/5419191
 2   https://www.aliexpress.com/store/4796010
 3   https://www.aliexpress.com/store/4762020
 4   https://www.aliexpress.com/store/2916014
 5   https://www.aliexpress.com/store/3375019
 6   https://www.aliexpress.com/store/2963206
 7   https://www.aliexpress.com/store/404642
 8   https://www.aliexpress.com/store/5593009
 9   https://www.aliexpress.com/store/2134022
10   https://www.aliexpress.com/store/4652149
11   https://www.aliexpress.com/store/3136012
12   https://www.aliexpress.com/store/5240062
13   https://www.aliexpress.com/store/5738024
14   https://www.aliexpress.com/store/4700018
15   https://www.aliexpress.com/store/5372366
16   https://www.aliexpress.com/store/2131136
17   https://www.aliexpress.com/store/419294
18   https://www.aliexpress.com/store/3624153
19   https://www.aliexpress.com/store/2335093
20   https://www.aliexpress.com/store/1940861
21   https://www.aliexpress.com/store/819558
22   https://www.aliexpress.com/store/5434132
23   https://harphia.aliexpress.com/store/1980560
24   https://hedao.aliexpress.com/store/1630585
25   https://www.aliexpress.com/store/2345206
26   https://www.aliexpress.com/store/5003330
27   https://www.aliexpress.com/store/1898534
28   https://www.aliexpress.com/store/5886664
29   https://aook6.aliexpress.com/store/2946070
30   https://www.aliexpress.com/store/3206027
31   https://www.aliexpress.com/store/4848048
32   https://www.aliexpress.com/store/5489165
33   https://www.aliexpress.com/store/2906240
34   https://www.aliexpress.com/store/2631007
35   https://www.aliexpress.com/store/5378237
36   https://www.aliexpress.com/store/5035046
37   https://www.aliexpress.com/store/1170120
38   https://www.aliexpress.com/store/5363050
39   https://www.aliexpress.com/store/1630799
40   https://www.aliexpress.com/store/3516075


                                        13
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 14 of 16 PageID #:2878




41   https://www.aliexpress.com/store/2881177
42   https://bestwensdshop.aliexpress.com/store/1899814
43   https://www.aliexpress.com/store/1725257
44   https://www.aliexpress.com/store/4299034
45   https://www.aliexpress.com/store/4036029
46   https://www.aliexpress.com/store/829962
47   https://www.aliexpress.com/store/4653039
48   https://www.aliexpress.com/store/5005013
49   https://aosbos.aliexpress.com/store/1543501
50   https://www.aliexpress.com/store/5368142
51   https://chella.aliexpress.com/store/2403020
52   https://www.aliexpress.com/store/1966009
53   https://www.aliexpress.com/store/4554021
54   https://www.aliexpress.com/store/3977028
55   https://www.aliexpress.com/store/5787203
56   https://www.aliexpress.com/store/622054
57   https://www.aliexpress.com/store/4930013
58   https://www.aliexpress.com/store/5007168
59   https://www.aliexpress.com/store/3185012
60   https://www.aliexpress.com/store/5244008
61   https://www.aliexpress.com/store/613635
62   https://bigelephant.aliexpress.com/store/3138021
63   https://www.aliexpress.com/store/3599003
64   https://www.aliexpress.com/store/2548025
65   https://www.aliexpress.com/store/4983034
66   https://www.aliexpress.com/store/5019098
67   https://www.aliexpress.com/store/2885255
68   https://www.aliexpress.com/store/3482015
69   https://www.aliexpress.com/store/1770070
70   https://www.aliexpress.com/store/4496049
71   https://www.aliexpress.com/store/4426130
72   https://kmxun.aliexpress.com/store/1230386
73   https://www.aliexpress.com/store/1904396
74   https://www.aliexpress.com/store/5485267
75   https://www.aliexpress.com/store/4552026
76   https://www.aliexpress.com/store/3515083
77   https://www.aliexpress.com/store/4405162
78   https://hevenwie.aliexpress.com/store/3667046
79   https://www.aliexpress.com/store/3906007
80   https://www.aliexpress.com/store/4059038
81   https://www.aliexpress.com/store/2190086


                                         14
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 15 of 16 PageID #:2879




 82   https://www.aliexpress.com/store/5004061
 83   https://www.aliexpress.com/store/3268019
 84   https://www.aliexpress.com/store/5596175
 85   https://www.aliexpress.com/store/1056023
 86   https://debizhong.aliexpress.com/store/4326002
 87   https://www.aliexpress.com/store/4967086
 88   https://jcgolf.aliexpress.com/store/1665498
 89   https://www.aliexpress.com/store/3252073
 90   https://www.aliexpress.com/store/5430096
 91   https://www.aliexpress.com/store/2348226
 92   https://wosofegolfgoods.aliexpress.com/store/2670029
 93   https://www.aliexpress.com/store/4786027
 94   https://www.aliexpress.com/store/1739520
 95   https://www.aliexpress.com/store/2944057
 96   https://www.aliexpress.com/store/2344327
 97   https://www.aliexpress.com/store/3568003
 98   https://www.aliexpress.com/store/5073381
 99   https://www.aliexpress.com/store/5872554
100   https://www.aliexpress.com/store/5586341
101   https://www.aliexpress.com/store/5246025
102   https://www.aliexpress.com/store/1019486
103   https://www.aliexpress.com/store/5248081
104   https://www.aliexpress.com/store/5627071
105   https://www.aliexpress.com/store/5880635
106   https://www.aliexpress.com/store/5588198
107   https://www.aliexpress.com/store/5620053
108   https://www.aliexpress.com/store/5044374
109   https://www.aliexpress.com/store/5888308
110   https://www.aliexpress.com/store/5655032
111   https://miyahouse-handbag.aliexpress.com/store/131147
112   https://wallet-miyahouse.aliexpress.com/store/426947
113   https://miyahouse-backpack.aliexpress.com/store/628233
114   https://www.aliexpress.com/store/339087
115   https://www.aliexpress.com/store/730950
116   https://www.aliexpress.com/store/2337174
117   https://autohistory.aliexpress.com/store/5395011
118   https://www.aliexpress.com/store/5499047
119   https://www.aliexpress.com/store/900238068
120   https://chandlerqiandi.aliexpress.com/store/2793107
121   https://www.aliexpress.com/store/207489
122   https://www.aliexpress.com/store/5072130


                                         15
Case: 1:20-cv-05306 Document #: 34 Filed: 10/29/20 Page 16 of 16 PageID #:2880




123   https://www.aliexpress.com/store/5588306
124   https://www.aliexpress.com/store/4781007
125   https://xuwenjie.aliexpress.com/store/1311088
126   https://www.aliexpress.com/store/1407353
127   https://dongcai.aliexpress.com/store/2663146
128   https://www.aliexpress.com/store/5017051
129   https://driphiphop.aliexpress.com/store/5620041
130   https://www.aliexpress.com/store/4665167
131   https://dsplay-party.aliexpress.com/store/3133016
132   https://www.aliexpress.com/store/5040154
133   https://www.aliexpress.com/store/5376294
134   https://www.aliexpress.com/store/3384012/
135   https://www.aliexpress.com/store/5405035
136   https://www.aliexpress.com/store/4992484
137   https://www.aliexpress.com/store/2490006
138   https://www.aliexpress.com/store/225619
139   https://www.aliexpress.com/store/2955030
140   https://www.aliexpress.com/store/2882096
141   https://www.aliexpress.com/store/3241098
142   https://www.aliexpress.com/store/5047379
143   https://www.aliexpress.com/store/1918388
144   https://www.aliexpress.com/store/5430170
145   https://www.aliexpress.com/store/1760184
146   https://www.aliexpress.com/store/2823096
147   https://www.aliexpress.com/store/5051444
148   https://www.aliexpress.com/store/5614046
149   https://www.aliexpress.com/store/5777543
150   https://www.aliexpress.com/store/5778184
151   https://www.aliexpress.com/store/5780901
152   https://www.aliexpress.com/store/5790868
153   https://www.aliexpress.com/store/5794169
154   https://www.aliexpress.com/store/3216066
155   https://www.aliexpress.com/store/3087123
156   https://www.aliexpress.com/store/1040750
157   https://www.aliexpress.com/store/2095080
158   https://www.aliexpress.com/store/5656025




                                           16
